Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:

In addition to the remarks filed 12/23/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15 when taken in the context of the claims as a whole.  Specifically, the combination of in response to a determination that new data associated with a social media post published on a social media platform by an influencer profile is available for processing, retrieve real-time digital data corresponding to the social media post and the influencer profile with classify the real-time digital data retrieved, extract influencer factors from the classified real-time digital data, wherein the influencer factors comprising a momentum calculated based on a user engagement with the social media post in relation to a predetermined period of time, and a reach of the influencer relative to each region of a plurality of regions corresponding to a country, wherein the reach is based on a number of users that engage with the social media post for each region, and wherein the momentum and the reach each has a predetermined weight in a weighted average of the influencer factors used to calculate an influencer score for each region, calculate the influencer score for each region based on a combination of the real-time digital data retrieved and the momentum influencer factors having the predetermined weights in the weighted average of the influencer factors, generate a performance report for the influencer profile based on the calculated influencer score and the 
At best the prior arts of record, specifically, Carlton et al. (US 20150066948 A1 hereinafter Carlton) teaches real time metric values as they change that is dynamically used from social media profiles on social platforms (see ¶32-33 and ¶108) Carlton further teaches classified metrics including reach mentions as influencer factors (see ¶4, ¶45-50). Carlton further teaches statistics for a report showing metrics including score, revenue etc. for chosen author (profile) see Fig. 4, ¶66-¶68). Milner (US 20170262451 A1 hereinafter Milner) teaches calculates an influence score using engagements over time (momentum) including weighted categories (see ¶41-42 and ¶46). Chang et al. (US 20120185544 A1 hereinafter Chang) teaches influencer scoring model based on trending sentiment (see¶88-91)
Newly cited art Booker et al. (US 20170140397 A1 hereinafter Booker) teaches selecting influencers using demographic groups such as geographic regions (see ¶18). Vick; Lance R. et al. (US 20130124653 A1) teaches geotagging posts from authors and calculating reach based on geolocation (see ¶36).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Thus, claims 1, 8 and 15 are allowed over the prior art of record.
Claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-23 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 12/23/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143